Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary L. Miller appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to state a claim. We have reviewed the record and *717find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. Godwin, No. 5:09-ct-03153-FL (E.D.N.C. Oct. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.